Citation Nr: 0120725	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  99-14 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 40 percent for herniated 
nucleus pulposus, L4-5.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


REMAND

The veteran served on active duty for training from September 
11 to October 15, 1975.  

A decision by the Board of Veterans' Appeals (Board) in June 
1984 restored service connection for herniated nucleus 
pulposus at L4-5 and L-5-S-1.  By a rating decision in 
December 1984, the Department of Veterans Affairs (VA) 
regional office (RO) assigned a 60 percent rating for the 
disability under Diagnostic Code 5293.  By a rating action of 
November 1985, the RO reduced the disability rating to 40 
percent.  The 40 percent disability rating was upheld on 
appeal to the Board in March 1988.  This current appeal is 
from a December 1998 rating decision of the RO which 
continued the 40 percent disability rating for herniated 
nucleus pulposus, L4-5.  

On examination by the VA in September 2000, the veteran 
complained of bilateral lumbar radiculopathy with back pain.  
It was noted that the veteran had not had back surgery.  
There were diagnoses of myofascial syndrome and herniated 
intervertebral disk by history.  

In May 2001, the veteran testified before the undersigned 
sitting at the RO that his symptoms were a sensation of being 
paralyzed with the inability to move his legs, which lasted a 
couple of days; that this was brought on by moving around or 
picking things up, but that he also experienced pain even 
while laying down; that the pain interrupted his sleep; and 
that he required constant treatment for his back at the VA 
hospital.  The veteran further testified that he had been 
wearing a back brace and using a cane issued by the VA for 
the last six or seven years; that he was unable to stand up 
to perform the work which he wanted to do because of his 
back; that he had last worked in 1975; and that he had been 
receiving disability benefits from the Social Security 
Administration (SSA) for seventeen or more years.  

During the hearing, the representative requested a medical 
opinion concerning whether the myofascial syndrome diagnosed 
on VA examination was secondary to the service-connected 
herniated nucleus pulposus.  The Board views this as a claim 
for secondary service connection.  Also, the veteran's 
testimony, regarding his inability to work because of his 
back, is accepted as a claim for a total rating based on 
individual unemployability due to service-connected 
disabilities.  The Board further finds that these claims are 
inextricably intertwined with the issue currently in 
appellate status and must be adjudicated by the RO prior to 
further action by the Board.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  As a consequence, action on the 
increased rating issue on appeal is being deferred.  

Also, during the pendency of the veteran's appeal the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became effective.  The Veterans Claims 
Assistance Act of 2000 (VCAA) essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  In sum, 
this Act has produced a heightened duty to assist the veteran 
in the development of his claim.  

Inasmuch as the veteran has attested that he receives 
disability benefits from SSA, those records may impact on the 
intertwined claims and the issue on appeal.  VA regulations 
require that disability evaluations be based upon the most 
complete evaluation of the condition that can be feasibly 
constructed with interpretation of examination reports, in 
light of the whole history, so as to reflect all elements of 
disability.  Moreover, especially in light of the VCAA, VA's 
statutory duty to assist the veteran includes the obligation 
to obtain pertinent treatment records, the existence of which 
has been called to its attention.  See Bell v. Derwinski, 2 
Vet.App. 611 (1992); Ivey v. Derwinski, 2 Vet.App. 320 
(1992); Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  

On the basis of the above, the Board finds that these matters 
must be REMANDED to the RO for the following action:

1.  The Board recognizes that the 
determination of disability by SSA was 
many years ago and that the pertinent 
records may no longer be available.  The 
RO should contact SSA to determine if the 
decision awarding the veteran disability 
benefits and the medical records upon 
which the determination was based have 
been retained and are available.  If so, 
a copy should be requested.  

2.  Based on the veteran's testimony that 
he has required treatment frequently and 
that all his treatment has been by the 
VA, the RO should ensure that pertinent 
VA records have been obtained.  

3.  The RO should adjudicate the 
inextricably intertwined claims of 
entitlement to service connection for 
myofascial syndrome as secondary to the 
service-connected herniated nucleus 
pulposus and entitlement to a total 
rating based on individual 
unemployability due to service-connected 
disabilities. 

4.  If either claim is denied, and the 
veteran initiates an appeal by submitting 
a notice of disagreement in a timely 
manner after receiving notice of the 
denial, the RO should provide the veteran 
and his representative with a 
supplemental statement of the case and an 
appropriate opportunity to respond 
thereto.  If the veteran thereafter 
responds and perfects an appeal, the RO 
should certify the issue(s) and forward 
the veteran's case to the Board for 
further action.  

Thereafter, the case should be returned to the Board, if in 
order for consideration of all issues properly in appellate 
status.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
he is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


